EXAMINER’S COMMENTS
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on November 23, 2020.
The claims, as now amended, overcome the prior art and the rejections under 35 U.S.C. 103 in the previous office action have been withdrawn.  In addition to the applicants’ remarks [pages 8 through 10 of submission], which are fully incorporated by reference herein, the examiner adds the following remarks.
Rudd and Hayata, as applied to at least Claim 1 in the previous office action, either alone, or in combination, do not teach:
forming a plurality of longitudinally spaced recesses in a plurality of rods or in a plurality of sleeves, or in any combination of these; 
disposing the plurality of sleeves about the plurality of rods, respectively (emphasis added);

as recited in Claim 1 (at lines 3-5).
When Rudd disposes the plurality of sleeves (14) about the plurality of rods (12), neither the sleeves, nor the rods, nor both, have a plurality of longitudinal spaced recesses formed in them.  Hayata does not teach this feature as well.  Support for these features is found in paragraphs [0029], [0030] and Figures 5 to 8 of the specification.
Accordingly, Claims 1 through 14 have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with Attorney of Record, CHRISTOPHER L. JOHNSON on March 4, 2021, a copy of which is attached herein.
The application has been amended as follows: 
Claims 15 through 30 have been canceled.
Claims 1 and 3 have been amended as follows.
In Claim 1, “each disk” (line 13), has been changed to –each disk of the respective plurality of disks are--.
In Claim 3, “a plurality of” (line 1) has been changed to –the plurality of--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896